The Honorable Vic Snyder State Senator 324 South Valmar Little Rock, AR 72205
Dear Senator Snyder:
This is in response to your request for an opinion regarding A.C.A. §20-17-201(9) (Repl. 1991), which is the definitional section of the Arkansas Rights of the Terminally Ill or Permanently Unconscious Act ("the Act"). Subsection (9) of § 20-17-201 defines "[t]erminal condition" as follows:
  `Terminal condition' means an incurable and irreversible condition that, without the administration of life-sustaining treatment, will, in the opinion of the attending physician, result in death within a relatively short time.
You have asked the following two question with respect to § 20-17-201(9):
  1. Does this definition, as written, mean that if the life sustaining treatment were withdrawn, the patient would die of the "terminal condition" and not a secondary condition?
2. What is the definition of `a relatively short time'?
With regard to your first question, if by "secondary condition" you mean some condition other than the "incurable and irreversible condition that, without the administration of life-sustaining treatment, will . . . result in [the patient's] death within a relatively short time[,]" it seems clear that the definition under § 20-17-201(9) does not mean such a condition. It should be recognized, however, that it is the attending physician who must determine whether the patient is in a "terminal condition" for purposes of the Act. See A.C.A. §§ 20-17-203 and -205. This determination must be made case-by-case, based upon actual facts. It is not within my authority to decide what condition(s) meet the statutory definition.
In response to your second question, the phrase "relatively short time" is not defined in the Act. Although I cannot supply a definition where the legislature has elected not to do so, it should be noted that under established rules of statutory construction, it will always be presumed in the absence of a controlling definition that the legislature intended to use words in their ordinary and usually accepted meaning. See Garrettv. McDonagh, 303 Ark. 348, 796 S.W.2d 582 (1990). Applying this precept, it may reasonably be concluded that a "relatively short time" means a "measured or measurable period" (see definition of "time" in Webster'sSeventh New Collegiate Dictionary 925 (1972)) which has "little length" (Webster's at 803 defining "short") or is "of brief length or duration" (see definition of "short" in Black's Law Dictionary 1236 (5th ed. 1979)) compared to the time in which death would otherwise result, i.e., with the administration of life-sustaining treatment. See Webster's at 723 defining "relative" as "not absolute or independent: comparative. . . .")
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh